SHELBOURNE, Chief Judge.
This suit was filed August 2, 1950, by the Office of Housing Expediter, in the name of the United States against Lizzie Frazier, to recover $633.05 for the benefit of Saint Carpenter, on account of overcharges in the rent collected by the defendant Lizzie Frazier for a housing accommodation described in the evidence as 616 E. Madison Street, Louisville, Kentucky, between the dates of November 12, 1949 and June 3, 1950.
The case was tried to the Court without a jury.
From the evidence introduced the Court makes the following
Findings of Fact.
1'. Saint Carpenter, as tenant of defendant Lizzie Frazier, occupied the housing accommodation known as 616 E. Madison Street, Louisville, Kentucky, from March 12, 1949 to June 3, 1950, during all of which time, he paid the defendant Lizzie Frazier as rental for said premises the sum of $12'per week.
2. During the period beginning March 12, 1949, and ending May 13, 1950, the maximum legal rent on said housing accommodation was $7:35 per month. During the period from May 13, 1950 to June 3, 1950, the maximum legal rent was $13 per month.
3. During the period from March 12, 1949 to May 13, 1950 the defendant received $628.90 in excess of the maximum legal rent entitled to be charged by her as rental for said housing accommodation. During the period from May 13, 1950 to June 3, 1950) she received a total of $6.75 more than the maximum legal rent.
The total overcharge or amount collected by her as rental on said housing accommodation in excess of the maximum legal rent which she was authorized to charge and receive amounts to $635.65.
4. The amount of the overcharge collected by the defendant within twelve months next prior to August 2, 1950 is the sum of $409.40.
Conclusions of Law.
I. This Court has jurisdiction of the subject matter and of the parties under the provisions of the Housing and Rent Act of 1947, as amended, Sections 205 and 206(b), 50 U.S.C.A.Appendix, §§ 1895, 1896(b).
II. Plaintiff is entitled to recover from the defendant Lizzie Frazier, for the use and benefit of Saint Carpenter, the sum of $635.65.
III. Plaintiff is entitled to recover $818.80, as the statutory overcharge representing an amount equal to twice the amount of the overcharges received by the defendant during eleven months next preceding the filing of the complaint in this action.
Judgment will be tendered by Counsel for the plaintiff in conformity with this memorandum upon notice to defendant.